Citation Nr: 0424469	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  98-01 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO)  in New York, New 
York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The veteran underwent VA psychiatric evaluation, on June 8, 
1998, for evaluation of PTSD.  During the examination, the 
veteran related to the examiner that there had been at least 
two psychiatric admissions over the years.  It was unclear as 
to when these admissions took place and it is also unclear as 
to whether the referenced psychiatric admissions took place 
at a VA facility, or a private facility.  He also stated that 
he was seen by a private psychiatrist in Port Jefferson, Long 
Island, New York.  It is unclear as to whether the RO  has 
attempted to obtain the treatment records from the private 
psychiatrist, as identified by the veteran during the 
examination.  The RO should contact the veteran and assist 
him in obtaining the referenced hospitalizations, if they are 
in fact outstanding records, and the treatment records from 
the identified private psychiatrist.  

Thereafter, on July 1, 2002, the veteran underwent a VA 
psychiatric examination for evaluation of PTSD.  The examiner 
noted that the veteran's claims file was unavailable for 
review and that the veteran related that he had been seen by 
a physician, for approximately the last 10 years, for 
outpatient psychiatric treatment.  It appears that these 
treatment records have not been obtained and associated with 
the claims file.  The RO should contact the veteran and 
assist him in obtaining the referenced treatment records.  

On July 9, 2002, the veteran underwent VA orthopedic 
examination of the left knee and the examiner noted that the 
veteran's claims file was unavailable for review.  The 
examiner also reported that the veteran was not receiving 
treatment for the left knee.  However, since this case must 
be remanded, the RO should contact the veteran and assist him 
in obtaining any outstanding treatment records that are not 
already in the file.  

The Board concludes that the issue of entitlement to an 
increased rating for PTSD and entitlement to an increased 
rating for a left knee disability cannot be properly 
adjudicated at this time because it is not clear as to 
whether all treatment records, as identified by the veteran, 
have been obtained and associated with the claims file.  
Moreover, the last VA psychiatric and orthopedic examinations 
were conducted in July 2002, more than two years ago.  
Therefore, this case must be remanded to afford the veteran a 
more contemporaneous examination, to include the examiner's 
review of the entire record, prior to a final adjudication of 
the veteran's claim.  See Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); Procelle v. Derwinski, 2Vet. App 629, 632 
(1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA 
that have treated him PTSD and for the 
left knee disability.  Of particular 
interest would be treatment records 
pertaining to PTSD, as referenced in the 
July 2002 VA psychiatric examination, and 
any outstanding VA treatment records 
pertaining to PTSD.  The RO should also 
obtain the treatment records from the 
private psychiatrist, as identified in 
the July 1998 VA psychiatric examination, 
in Port Jefferson, Long Island New York.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records for association with the 
file.  

3.  After all the above-requested records 
are received, the RO should arrange for 
the veteran to undergo VA psychiatric 
examination to ascertain the severity of 
the PTSD.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should obtain a 
complete history of the veteran's social 
and industrial activities, including 
whether he is in receipt of Social 
Security Administration disability 
benefits.  A Global Assessment of 
Functioning scale score should also be 
noted in the record.

The psychiatrist should indicate which of 
the following statements best describe 
the impairment caused by the PTSD:

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name, or 

b.  Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships,  

c.  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships,

d.  Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care and conversation 
normal), due to such symptoms as:  
depressed mood, anxiety, 
suspiciousness, panic attacks 
(weekly or less often), chronic 
sleep impairment, mild memory loss 
(such as forgetting names, 
directions, recent events).  

The psychiatrist is to provide an 
adequate rationale for the opinion 
rendered.

5.  The RO should also arrange for the 
veteran to undergo VA orthopedic 
examination to determine the severity of 
the left knee disability.  It is of high 
importance that the veteran's entire 
claims file, to include the service 
medical records, be made available to, 
and be received by, the examining 
physician for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies are to be 
performed and x-rays taken.  All medical 
findings are to be reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees with normal ranges provided for 
comparison purposes, and X-rays taken of 
the veteran's left knee.  The examiner 
should render specific findings as to 
whether there is objective evidence of 
instability, locking, pain on motion, 
weakness, and excess fatigability of the 
left knee.  Additionally, the physician 
should indicate whether, and to what 
extent, the veteran likely experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
After considering all the symptoms 
attributable to the service-connected 
left knee disability, the examiner should 
provide an assessment of the severity of 
the condition, i.e., the extent to which 
that disability interferes with the 
veteran's disability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
written report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

7.  After the requested development has 
been completed, the RO should review the 
veteran's claims.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent, and any 
additional information obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



